Citation Nr: 0424158	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-16 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $60,477.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1946, and from August 1947 to February 1961.  He 
died in 1979, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg RO which 
denied the appellant's claim for waiver of recovery of an 
overpayment of $60,477 in VA DIC benefits.  A personal 
hearing was held before the Committee in June 1998.  In March 
2002, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to provide the 
appellant with every opportunity to submit pertinent 
evidence.

This case was previously remanded by the Board in March 2002.  
As noted by the Board at that time, a current financial 
status report was not on file.  The only financial status 
report in the claims file is dated in July 1998.  The Board 
remanded this appeal in part for the RO to provide the 
appellant with another opportunity to complete a current 
financial status report.  The RO provided the appellant with 
such an opportunity by a letter dated in April 2002.  The 
appellant did not respond.  

It should be noted that the duty to assist is not a one-way 
street.  See 38 C.F.R. § 3.159 (2003); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Moreover, the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 are inapplicable to waiver claims.  Barger v. Principi, 
16 Vet. App. 132 (2002).

Nonetheless, in order to provide the appellant with every 
opportunity to support her appeal, the Board finds that the 
appellant should be given another opportunity to submit a 
current financial status report.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the appellant 
with a financial status report, and ask 
her to complete and return it.  She may 
also submit any other pertinent evidence.  
The RO is requested to inform the 
appellant that if she does not respond to 
this latest request, her claim will be 
decided on the evidence of record.

2.  Following completion of the 
foregoing, the RO should review the 
appellant's claim.  If the claim is 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




